
	
		I
		112th CONGRESS
		1st Session
		H. R. 1705
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Sullivan (for
			 himself, Mr. Matheson,
			 Mr. Upton,
			 Mr. Whitfield,
			 Mr. Shimkus,
			 Mr. Walden,
			 Mr. Latta,
			 Mr. Harper,
			 Mrs. McMorris Rodgers,
			 Mr. McKinley,
			 Mr. Terry,
			 Mrs. Capito,
			 Mr. Gene Green of Texas,
			 Mr. Critz,
			 Mr. Pompeo,
			 Mr. Ross of Arkansas, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require analyses of the cumulative and incremental
		  impacts of certain rules and actions of the Environmental Protection Agency,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Regulatory Analysis of Impacts on the
			 Nation Act of 2011.
		2.Committee for the
			 Cumulative Analysis of Regulations that Impact Energy and Manufacturing in the
			 United States
			(a)EstablishmentThe President shall establish a committee
			 to be known as the Committee for the Cumulative Analysis of Regulations that
			 Impact Energy and Manufacturing in the United States (in this Act referred to
			 as the Committee) to analyze and report on the cumulative and
			 incremental impacts of certain rules and actions of the Environmental
			 Protection Agency, in accordance with sections 3 and 4.
			(b)MembersThe Committee shall be composed of the
			 following officials (or their designees):
				(1)The Secretary of
			 Agriculture, acting through the Chief Economist.
				(2)The Secretary of Commerce, acting through
			 the Under Secretary for International Trade.
				(3)The Secretary of Labor, acting through the
			 Commissioner of the Bureau of Labor Statistics.
				(4)The Secretary of Energy, acting through the
			 Administrator of the Energy Information Administration.
				(5)The Secretary of the Treasury, acting
			 through the Deputy Assistant Secretary for Environment and Energy of the
			 Department of the Treasury.
				(6)The Administrator
			 of the Environmental Protection Agency.
				(7)The Chairman of
			 the Council of Economic Advisors.
				(8)The Chairman of
			 the Federal Energy Regulatory Commission.
				(9)The Administrator
			 of the Office of Information and Regulatory Affairs.
				(10)The Chief Counsel
			 for Advocacy of the Small Business Administration.
				(11)The Chairman of the United States
			 International Trade Commission, acting through the Office of Economics.
				(c)ChairThe Secretary of Commerce shall serve as
			 Chair of the Committee. In carrying out the functions of the Chair, the
			 Secretary of Commerce shall consult with the members serving on the Committee
			 pursuant to paragraphs (5) and (11) of subsection (b).
			(d)ConsultationIn conducting analyses under section 3 and
			 preparing reports under section 4, the Committee shall consult with, and
			 consider pertinent reports issued by, the Electric Reliability Organization
			 certified under section 215(c) of the Federal Power Act (16 U.S.C.
			 824o(c)).
			(e)TerminationThe Committee shall terminate 90 days after
			 submitting its final report pursuant to section 4(c).
			3.Analyses
			(a)ScopeThe
			 Committee shall conduct analyses, for each of the calendar years 2016, 2020,
			 and 2030, of the following:
				(1)The cumulative impact of covered rules that
			 are promulgated as final regulations on or before January 1, 2012, in
			 combination with covered actions.
				(2)The cumulative impact of all covered rules
			 (including covered rules that have not been promulgated as final regulations on
			 or before January 1, 2012), in combination with covered actions.
				(3)The incremental impact of each covered rule
			 not promulgated as a final regulation on or before January 1, 2012, relative to
			 an analytic baseline representing the results of the analysis conducted under
			 paragraph (1).
				(b)ContentsThe Committee shall include in each
			 analysis conducted under this section the following:
				(1)Estimates of the
			 impacts of the covered rules and covered actions with regard to—
					(A)the global economic competitiveness of the
			 United States, particularly with respect to energy intensive and trade
			 sensitive industries;
					(B)other cumulative costs and cumulative
			 benefits, including evaluation through a general equilibrium model
			 approach;
					(C)any resulting
			 change in national, State, and regional electricity prices;
					(D)any resulting change in national, State,
			 and regional fuel prices;
					(E)the impact on national, State, and regional
			 employment during the 5-year period beginning on the date of enactment of this
			 Act, and also in the long term, including secondary impacts associated with
			 increased energy prices and facility closures; and
					(F)the reliability
			 and adequacy of bulk power supply in the United States.
					(2)Discussion of key uncertainties and
			 assumptions associated with each estimate.
				(3)A sensitivity analysis.
				(4)Discussion, and where feasible an
			 assessment, of the cumulative impact of the covered rules and covered actions
			 on—
					(A)consumers;
					(B)small
			 businesses;
					(C)regional
			 economies;
					(D)State, local, and
			 tribal governments;
					(E)local and
			 industry-specific labor markets; and
					(F)agriculture,
					as well as
			 key uncertainties associated with each topic.(c)MethodsIn conducting analyses under this section,
			 the Committee shall use the best available methods, consistent with guidance
			 from the Office of Information and Regulatory Affairs and the Office of
			 Management and Budget Circular A–4.
			(d)DataIn
			 conducting analyses under this section, the Committee shall use the best
			 available data, including the most recent data representing air and water
			 quality, facility emissions and discharges, and installed controls.
			(e)Covered
			 rulesIn this section, the
			 term covered rule means the following:
				(1)The following
			 published rules (including any successor or substantially similar rule):
					(A)Federal Implementation Plans To
			 Reduce Interstate Transport of Fine Particulate Matter and Ozone,
			 published at 75 Fed. Reg. 45210 (August 2, 2010).
					(B)National Ambient Air Quality
			 Standards for Ozone, published at 75 Fed. Reg. 2938 (January 19,
			 2010).
					(C)National Emission Standards for
			 Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and
			 Institutional Boilers and Process Heaters, published at 76 Fed. Reg.
			 15608 (March 21, 2011).
					(D)National Emission Standards for
			 Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and
			 Institutional Boilers, published at 76 Fed. Reg. 15554 (March 21,
			 2011).
					(E)National Emission Standards for
			 Hazardous Air Pollutants from Coal- and Oil-fired Electric Utility Steam
			 Generating Units and Standards of Performance for Fossil-Fuel-Fired Electric
			 Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units, signed by
			 Administrator Lisa P. Jackson on March 16, 2011.
					(F)Hazardous and Solid Waste Management
			 System; Identification and Listing of Special Wastes; Disposal of Coal
			 Combustion Residuals From Electric Utilities, published at 75 Fed. Reg.
			 35127 (June 21, 2010).
					(G)Effluent Limitations Guidelines and
			 Standards for the Construction and Development Point Source Category,
			 published at 74 Fed. Reg. 62995 (December 1, 2009).
					(H)National
			 Pollutant Discharge Elimination System—Proposed Regulations to Establish
			 Requirements for Cooling Water Intake Structures at Existing Facilities and
			 Amend Requirements at Phase I Facilities, signed by Administrator Lisa
			 P. Jackson on March 28, 2011.
					(I)Primary National Ambient Air Quality
			 Standard for Sulfur Dioxide, published at 75 Fed. Reg. 35520 (June 22,
			 2010).
					(J)Primary National Ambient Air Quality
			 Standards for Nitrogen Dioxide, published at 75 Fed. Reg. 6474
			 (February 9, 2010).
					(2)The following
			 additional rules or guidelines promulgated on or after January 1, 2009:
					(A)Any rule or guideline promulgated under
			 sections 111(b) or 111(d) of the Clean Air Act (42 U.S.C. 7411(b), 7411(d)) to
			 address climate change.
					(B)Any rule or guideline promulgated by the
			 Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency under or as the result of section 169A or
			 169B of the Clean Air Act (42 U.S.C. 7491, 7492).
					(C)Any rule
			 establishing or modifying a national ambient air quality standard under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
					(f)Covered
			 actionsIn this section, the
			 term covered action means any action on or after January 1, 2009,
			 by the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality) or
			 title V (relating to permitting) of the Clean Air Act (42 U.S.C. 7401 et seq.),
			 if such application occurs with respect to an air pollutant that is identified
			 as a greenhouse gas in Endangerment and Cause or Contribute Findings for
			 Greenhouse Gases Under Section 202(a) of the Clean Air Act, published
			 at 74 Fed. Reg. 66496 (December 15, 2009).
			4.Reports; public
			 comment
			(a)Preliminary
			 reportNot later than January 31, 2012, the Committee shall make
			 public and submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a preliminary report containing the results of the analyses conducted under
			 section 3.
			(b)Public comment
			 periodThe Committee shall accept public comments regarding the
			 preliminary report submitted under subsection (a) for a period of 90 days after
			 such submission.
			(c)Final
			 reportNot later than August 1, 2012, the Committee shall submit
			 to Congress a final report containing the analyses conducted under section 3,
			 including any revisions to such analyses made as a result of public comments,
			 and a response to such comments.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act a total of $2,000,000 for
			 fiscal years 2012 and 2013.
		
